         Case 1:19-cv-06472-RA-OTW Document 63 Filed 07/10/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                        DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/10/2020


 HAMILTON SUNDSTRAND
 CORPORATION; RATIER-FIGEAC SAS,

                             Plaintiffs,                        No. 19-CV-6472 (RA)

                        v.                                              ORDER

 AIRCRAFT PROPELLER SERVICE, LLC,

                             Defendant.


 RONNIE ABRAMS, United States District Judge:

         For the reasons explained during today’s telephone conference, Plaintiffs’ motion to dismiss

 is granted. The Clerk of Court is respectfully directed to terminate the motion pending at docket

 entry 33.

         The post-discovery conference on July 17, 2020 is adjourned sine die.

 SO ORDERED.

Dated:       July 10, 2020
             New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
